Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                          No. 04-14-00734-CV

                 Sandra SAKS, Lee Nick McFadin, III, and Margaret Landen Saks,
                                        Appellants

                                                     v.

            BROADWAY COFFEEHOUSE LLC and Marcus Rogers, as Trustee for
                  the Saks Children Trust a/k/a ATFL&L, a Texas trust,
                                       Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-17001
                           Honorable Antonia Arteaga, Judge Presiding 1

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees Broadway Coffeehouse LLC and Marcus Rogers, as
Trustee for the Saks Children Trust a/k/a ATFL&L, a Texas trust, recover their costs of this appeal
from appellants, Sandra Saks, Lee Nick McFadin, III, and Margaret Landen Saks.

        SIGNED October 28, 2015.


                                                      _____________________________
                                                      Rebeca C. Martinez, Justice




1
  The Honorable Larry Noll entered an order granting a partial summary judgment. The Honorable Antonia Arteaga
signed the final judgment.